Citation Nr: 0724757	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04-22 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
prostate disease.

2.  Entitlement to service connection for prostate disease.

3.  Entitlement to service connection for impotency, claimed 
a secondary to prostate disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran reportedly had active service from August 1946 to 
May 1950 and from July 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2003, a statement of the case was issued in May 2004, and a 
substantive appeal was received in May 2004.

The issue of entitlement to service connection for impotence 
was first separately articulated in connection with the 
prostate disease claim in the veteran's September 2003 notice 
of disagreement, and an April 2004 rating decision was issued 
by the RO denying this claim.  The veteran's May 2004 
substantive appeal submission again referred to his prostate 
disease and impotence claims together, expressing a desire to 
appeal both issues.  In a March 2005 supplemental statement 
of the case, the RO determined that the claim of entitlement 
to service connection for impotence was an "inferred issue 
with the primary issue on appeal."  As such, it appears that 
the RO has accepted that this issue was effectively part of 
the appeal that was perfected by the April 2004 substantive 
appeal and, thus, was not a distinct issue.  The August 2005 
supplemental statement of the case also represented that the 
issue of entitlement to service connection for impotence was 
included in this appeal.  The Board observes that the 
subsequent July 2007 written presentation from the veteran's 
representative confirms the previous correspondence of record 
showing that the veteran's intention was to perfect and 
advance the appeal of both issues.

The issue of entitlement to service connection for prostate 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The Board notes that the veteran's claim of entitlement to 
service connection for impotence is based on the theory that 
the impotence is secondary to prostate disease and that 
prostate disease should be service connected.  Because 
adjudication of the prostate disease issue being remanded has 
an impact on the determination of entitlement to service 
connection for impotence, the Board defers action on this 
issue.


FINDINGS OF FACT

1.  A March 1955 rating decision denied entitlement to 
service connection for prostate disease; the veteran did not 
file a notice of disagreement.

2.  In May 2003, the veteran requested that his claim of 
entitlement to service connection for prostate disease be 
reopened.

3.  Evidence received since the March 1955 rating decision is 
not cumulative of the evidence of record at the time of the 
March 1955 denial, relates to unestablished facts necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1955 rating decision which denied service 
connection for prostate disease is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the March 1955 rating decision is 
new and material in connection with the filing to reopen the 
claim of entitlement to service connection for prostate 
disease, and the veteran's claim of entitlement to service 
connection for prostate disease has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a March 1955 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
prostate disease.  At the bottom of the cover letter for this 
decision, a notation refers to attachment FL 8-73.  Although 
there is generally no copy of attachments such as FL 8-73 
placed in claims folders, the Board notes that VA form FL 8-
73 refers to a notice of right to appeal, currently referred 
to as VA Form 21-4107.  The veteran was notified of his 
appellate rights but did not file a notice of disagreement 
with the decision.  The rating decision is therefore final, 
and the March 1955 rating decision is the most recent prior 
denial of the claim.  38 U.S.C.A. § 7105(c).  Claims which 
are the subject of prior final determinations may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. 
West, 155 F.3d 1356, 1362 (Fed.Cir. 1998).

In May 2003, the veteran submitted a request to reopen the 
claim of service connection for prostate disease.  In an 
August 2003 rating decision, the RO found that the additional 
evidence of record was not new and material sufficient to 
reopen the claim.  The present appeal ensued.

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The March 1955 RO decision is the last final 
disallowance of the claim involving entitlement to service 
connection for prostate disease.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in May 2003, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The record at the time of the March 1955 RO decision featured 
the veteran's statements and his service medical records.  
Service medical records showed that the veteran had been 
treated for a prostate condition in 1949 but the claim for 
service connection was denied on the basis that there was no 
evidence of any subsequent recurrence.  

Evidence received during the more than 50 years since the 
RO's March 1955 disallowance of the claim features more of 
the veteran's submitted statements and a substantial volume 
of VA treatment records.  Significantly, while the veteran 
has repeatedly referred to prostatitis and prostate problems, 
his February 2004 written statement explicitly refers to a 
history of partial surgical removal of his prostate and 
treatment for prostate cancer.  The veteran's May 2004 
substantive appeal explains that he believes his health has 
been affected by his prostate disease through symptoms that 
are not strictly associated with typical prostatitis; it 
appears that the veteran is referring to residuals of 
surgical intervention for prostate disease and possibly 
prostate cancer.

The RO has expressly and repeatedly determined that the 
medical evidence currently of record, featuring the 
substantial volume of VA treatment records, does not document 
or refer to any history of prostate disease or treatment 
involving the prostate.  The RO determined that the veteran 
has not otherwise furnished the record with any medical 
evidence of current prostate disability nor of any history of 
prostate cancer or prostate surgery.

Most significantly, however, the Board's careful review of 
the claims file reveals that the veteran's VA treatment 
records do include overlooked evidence which corroborates a 
significant aspect of the veteran's contentions.  
Specifically, a November 1991 VA hospitalization report shows 
that the veteran was hospitalized for performance of a 
"Transurethral resection of the prostate."  This procedure 
was performed to treat the veteran's diagnosed "Benign 
prostatic hypertrophy."  This documented diagnosis of 
prostate disease followed with documented resectional 
prostate surgery is significant in that it addresses a new 
material fact: the veteran has indeed been diagnosed with 
prostate disease following service and has undergone a 
prostate resection procedure with apparent permanent impact 
upon his prostate health.  As this informative evidence tends 
to satisfy an element of the criteria for entitlement to 
service connection, and as the absence of evidence to satisfy 
this element of the criteria was a basis for the prior final 
denial, the new evidence could substantially impact the 
merits of the service connection claim.

The Board must view the November 1991 hospitalization record, 
showing a pertinent diagnosis of prostate disease and a 
resulting significant prostate surgery, as new and material 
evidence.  The claim of entitlement to service connection for 
prostate disease has therefore been reopened.  After further 
development, the underlying merits of the claims will be 
considered.  

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time since it is anticipated 
that any deficiencies with regard to VCAA notice or the duty 
to assist the veteran will be addressed and remedied while on 
remand to the RO.  See generally 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
prostate disease.  To this extent, the appeal is granted, 
subject to the following remand section of this decision. 


REMAND

Review of the record reveals that the RO found no new and 
material evidence to reopen the claim of entitlement to 
service connection for prostate disease.  Where the RO 
initially finds no new and material evidence to reopen and 
the Board then finds that such new and material evidence has 
in fact been received (thus reopening the claim), the case 
must be remanded to the RO for a de novo review of the entire 
record and a merits analysis unless there would be no 
prejudice to the veteran.  See generally Bernard v. Brown, 4 
Vet.App. 384 (1993).

The present case also involves matters of medical diagnosis 
and etiology.  Further development of the medical record is 
therefore necessary to allow for informed appellate review.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  As this matter involves claims of 
entitlement to service-connection, and as the claims are 
being remanded for other reasons, the Board finds it 
reasonable to give additional notice to expressly comply with 
the Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current prostate 
disease.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Any medically indicated special tests 
should be accomplished.  After reviewing 
the claims file and examining the veteran, 
the examiner should respond to the 
following:

a)  Please identify any current chronic 
diseases found for the veteran's 
prostate.
    
b)  For each current chronic disease 
diagnosed for the veteran's prostate, 
please state whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the disability was 
manifested during the veteran's active 
duty service or otherwise caused by the 
veteran's service.  In answering this 
question, please discuss any relevant 
service and post-service medical 
records.  In particular, please address 
any documented instances of prostate 
symptoms during service.

3.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis to 
determine if the veteran's claims can be 
granted; both of the intertwined claims on 
appeal should be considered (entitlement 
to service connection for prostate disease 
and entitlement to service connection for 
impotence).  If any claim on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


